Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are acknowledged and appreciated.  With respect to the 35 U.S.C. 112(b) claim rejections, Applicant’s amendments are sufficient and the rejections are withdrawn (with the exception of the new rejection of claim 6).  Regarding the 35 U.S.C. 112(a) rejection, Applicant’s arguments are persuasive and these rejections are withdrawn.  Additionally, the rejection of claims 4-6 under 35 U.S.C. 101 is withdrawn based on Applicant’s amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 as currently written in the claim set dated 7/72022 does not appear to be consistent with the previous claim 6, thus preventing Examiner from determining the intended subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 18-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Speasl et al. (U.S. Patent Application Publication 2016/0364989).

In regards to claim 13, Speasl et al (henceforth referred to as Speasl) disclose a protection system for a space, the protection system comprising:
a marking system that includes:
a control box located in the space.  Speasl teaches a control box (item 105) that is mounted in a space; 
a sighting laser contained in said control box which determines a location of a target; and a marking laser contained in said control box for applying a mark to the located target.  The box of Speasl includes a laser range finder.

In regards to claim 14, Speasl discloses that the control box is mobile and is available for use by a control person located in the space, and wherein said control box has a manual sight located thereon by which the control person can sight said control box at the target.  The control box of the Speasl invention is mobile and can be used in a space with one person and note that a person can carry the control box via a truck.

In regards to claim 15, Speasl fails to explicitly disclose that the control box is mounted to the control person.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is "capable of' performing the intended use, then it meets the claim.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Note that the relative size of the invention of Speasl does not preclude its attachment or mounting to a user.

In regards to claim 18 Speasl discloses that each of said one or more drones comprises a body hull comprised of a material that provides an electrical storage unit.  Speasl teaches a battery in/on the drone(s), and wherein said mounted second control box includes a power source for energizing said body hull.  Speasl teaches a charging means in/on the control box (par. 45).

In regards to claim 20, Speasl as modified does not explicitly teach that the target is marked by the marking laser on either a skin of the target or a clothing worn by the target.  Speasl does not explicitly teach marking the skin or clothing.  However, the device of Speasl as modified by High is capable of functioning in this manner.

In regards to claim 21, disclose marking laser is a CO2 marking laser and said sighting laser is a red laser.  

In regards to claim 22, Speasl discloses that the marking laser can make a vulnerable spot on the body of an individual in the space to provide a recognizable unique mark.  The device of Speasl as modified by High is capable of performing the function as claimed.

In regards to claim 23, Speasl as modified by High discloses that the vulnerable spot is an etched unique digital number comprised of a series of dots repeated several times in a close cluster.  Speasl as modified by High teaches laser marking inscribed to be equivalent to that claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speasl et al. (U.S. Patent Application Publication 2016/0364989) in view of Nord et al. (U.S. Patent Application Publication 2020/0130834).

In regards to claim 1, disclose a protection system for a space comprising: A victim disabling system that applies a disabling effect on a designated target 
A. 	a control box located in the space.  Speasl teaches a control box (item 105);
B. 	one or more drones contained in said control box, said drone including an engine, a power supply, an optic system and a computer, said drone also having a member that delivers a “disabling product” to the target of the drones;
Therewith.  Speasl teaches multiple drones contained in/on the control box (items 100) with engine, power supply, optics and computer, but fails to explicitly teach a disabling product deliverable to a target when in contact.  However, Nord et al (henceforth referred to as Nord) teaches a drone system that is capable of delivering a disabling product to a target (telescoping stinger, item 80) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide various incapacitating components in/on the drone of Speasl including a telescoping stinger as taught by Nord, to disable a target;
C. 	an optical sighting system that delivers target location information to
said one or more drones.  Speasl teaches a targeting system in/on the drone;
D. 	one or more payloads having an on-board logic and computing capability, and options to tailor the operations thereof, the payloads including a knockout or
fatal medications, and electrical shock and a high explosive charge, wherein the selection of the disabling product being carried along with the drone.  The device of Speasl as modified is capable of the claimed function; 
E.	 the options of the payload of each one or more drones can be tailored from minute to minute as needed, by said on-board logic and computing capability.
  The drone of Speasl includes onboard logic and can function as claimed;
F. 	Said options are the result of stored programs in each drone, and throughout the entire protection system.  The Speasl drones store data relative to their mission and payload; and
G. 	said one or more drones having a structure that has a large power to weight ratio, and having a double use of structural components comprised of ceramic materials capable of storing large electrical charges. 
The drone of Speasl includes a power to weight ratio and also stores electrical charge electrical components including batteries and capacitors.

In regards to claim 2, Speasl discloses that the space includes at least a partially enclosed space having a wall and ceiling, and 
wherein control box is mounted on said wall or ceiling.  Speasl teaches use of the base module in a box van or in a building and possibly mounted on a wall (col. 11, lines 14-33).

In regards to claim 4, Speasl discloses that the control box is mobile.   The control box of the Speasl invention is mobile and can be used in a space with one person and note that a person can carry the control box via a truck.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speasl et al. (U.S. Patent Application Publication 2016/0364989).

In regards to claim 16, Speasl does not explicitly disclose that the protection system further comprises a mounted second control box that is fixedly mounted in the space.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide another of the control box of Speasl for redundancy and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speasl et al. (U.S. Patent ) in view of High et al. (U.S. Patent Application Publication 2019/0259150).

In regards to claims 17 and 19, Speasl discloses that said mounted control box (and second control box) includes a sighting laser, a marking laser, and a hanger for holding one or more drones.  The box of Speasl includes drones and equipment with sighting, power, optics, data storage, and wireless components (wireless communications equipment, laser range finding, data storage medium etc.). Speasl fails to teach a marking laser, but High et al (henceforth referred to as High) teaches using a laser to mark or etch (par. 44) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a marking means in/on the drone of Speasl including a laser as taught by Speasl, to identify targets etc.

Allowable Subject Matter
Claims 7, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 7, the closest prior art fails to teach or make obvious, including all the limitations of claim 7, the configuration and implementation of the claimed mag/lev engine.
Summary/Conclusion
Claims 1, 2, 4, 6 and 13-23 are rejected.  Claims 7, 8 and 9 are objected to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641